Exhibit 10.13

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Change in Control Severance Agreement (this “Agreement”), effective as of
October 27, 2015 (the “Effective Date”) is between Entellus Medical, Inc., a
Delaware corporation (“Entellus”) and Jeff Kogl (the “Covered Employee”).  

A.The Covered Employee is currently employed by Entellus in a management
position.

B.The Board considers the maintenance of its management team to be essential to
protecting and enhancing the best interests of Entellus and its stockholders;
and recognizes that the possibility of a Change in Control may arise and that
the uncertainty of such transaction could result in the departure or distraction
of such management personnel to the detriment of the Company and its
stockholders.

C.The Board has determined that appropriate steps should be taken to minimize
the risk that Entellus’ management will depart prior to a Change in Control,
thereby leaving Entellus without adequate management personnel during such a
critical period, and to reinforce and encourage the continued attention and
dedication of the executive management team to their assigned duties without
distraction in circumstances arising from the possibility of a Change in
Control.

D.To induce the Covered Employee to remain in the employ of Entellus, this
Agreement sets forth certain benefits that Entellus agrees will be provided to
the Covered Employee in the event of a Change in Control.

Now Therefore, Entellus and the Covered Employee agree as follows:

1.Term of Agreement. This Agreement is effective as of the Effective Date and
will continue in effect only so long as the Covered Employee remains employed by
Entellus or its Successor (collectively, the “Company”). This Agreement will
automatically terminate upon the Covered Employee’s Termination of Employment
with the Company, except for a Termination of Employment contemplated by Section
2, in which case this Agreement will remain in effect until the date on which
the Company’s obligations to the Covered Employee arising under or in connection
with this Agreement have been satisfied in full. Capitalized terms not otherwise
defined when first used are defined in Section 6 hereof.

2.Benefits upon a Change in Control Termination. The Covered Employee will
become entitled to the benefits described in this Section 2 as a result of a
Termination of Employment if and only if (i) the Company terminates the Covered
Employee’s employment for any reason other than for Cause, death or disability,
or the Covered Employee terminates the Covered Employee’s employment with the
Company for Good Reason, and (ii) such Termination of Employment occurs either
(A) within the period beginning on the date of a Change in Control and ending
twelve (12) months after the Change in Control or (B) prior to the date of a
Change in Control if the Covered Employee’s Termination of Employment was
directly or indirectly related to or as a result of such Change of Control.

 

--------------------------------------------------------------------------------

 

(a)Cash Payment. Subject to Sections 2(c) and 2(d), the Company will make a
lump-sum cash payment to the Covered Employee in an amount equal to the sum of
(i) six (6) months of the Covered Employee’s annual Base Pay, plus (ii) 50% of
the Covered Employee’s target bonus established for the year in which the
Termination of Employment occurs on the tenth day following the date on which
the Release (as defined below) becomes effective.  

(b)Group Health Plans. Subject to Sections 2(c) and 2(d), if the Covered
Employee properly elects COBRA coverage under the Company’s group health and/or
dental plans, then for each month of the Continuation Period, the Company will
pay the Covered Employee an amount equal to the excess of (i) the portion of the
monthly cost for the Covered Employee’s coverage under the Company’s group
health and/or dental plans immediately prior to the Covered Employee’s
Termination of Employment or, if greater (and if applicable), immediately prior
to the Change in Control (subject to the rule for coverage changes discussed
below) over (ii) the portion of the monthly cost for the Covered Employee’s
coverage under the Company’s group health and/or dental plans that is actually
borne by the Company during the Continuation Period. If the level of the Covered
Employee’s coverage changes during the Continuation Period, as, for example,
from single to family coverage or to no coverage, the amount which the Company
shall pay will be determined as if the new coverage level had been the level of
coverage in effect immediately prior to the Termination of Employment or Change
in Control, as the case may be. Notwithstanding anything to the contrary
contained herein, (A) if any plan pursuant to which such benefits are provided
is not, or ceases prior to the expiration of the period of continuation coverage
to be, exempt from the application of Section 409A of the Code under Treasury
Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to
continue to cover the Covered Employee under its group health plans (including
without limitation, Section 2716 of the Public Health Service Act), then, in
either case, the Company shall in its sole discretion decide to either (i)
thereafter pay to the Covered Employee an amount equal to each remaining Company
subsidy as currently taxable compensation in substantially equal monthly
installments over the continuation coverage period (or the remaining portion
thereof) or (ii) provide comparable medical benefits pursuant to an alternative
arrangement. Any such reimbursement or payment shall be made on or before the
10th day of the calendar month following the calendar month in which any
continuation coverage payment was incurred. In addition, the Company shall pay
to the Covered Employee during the Continuation Period an amount equal to any
Company contribution that the Company would have made on behalf of the Covered
Employee to a health savings account (or other arrangement), had the Covered
Employee been employed by the Company and based on the Covered Employee’s level
of coverage in effect at the time of such contribution (i.e., single or family
coverage), payable in the calendar year following the calendar year for which
the contribution was made.

(c)Release. Notwithstanding the foregoing, as a condition to receiving the
payments described in Sections 2(a) and 2(b), the Covered Employee must timely
execute and deliver, and not subsequently revoke, a release of claims
substantially in the form attached hereto as Exhibit A (the “Release”). If the
aggregate period during which the Covered Employee is entitled to consider
and/or revoke the Release spans two

 

--------------------------------------------------------------------------------

 

calendar years, no payments under Sections 2(a) or 2(b) shall be made prior to
the beginning of the second such calendar year, and any payments otherwise
payable prior thereto (if any) shall instead be paid on the first regularly
scheduled Company payroll date occurring in the latter such calendar year. 

(d)Six Month Suspension for Specified Key Employees. Notwithstanding the
foregoing, if, at the time of his or her Termination of Employment, the Covered
Employee is a Specified Employee and the Company determines that paying any
amounts under Section 2(a), 2(b) and/or 3 at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, then, in addition to the conditions specified therein, no payment
under this Agreement shall be made until the first day after the end of the six
(6) month period following the Covered Employee’s Termination of Employment, or,
if earlier, upon the Covered Employee’s death. If any such suspended payment is
not made within ten (10) days of the end of such six month period, the Company
will pay the Covered Employee interest, equal to the Applicable Federal Rate
(AFR) determined under Code Section 1274(d) in effect for each month, from the
date of Termination of Employment through the date of payment.

(e)Excess Parachute Payments, Limitation on Payments.  

(i)Best Pay Cap. Notwithstanding any other provision of this Agreement, in the
event that any payment or benefit received or to be received by the Covered
Employee (including any payment or benefit received in connection with a
termination of the Covered Employee’s employment, whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits, including the payments and benefits under Sections 2
and/or 3, being hereinafter referred to as the “Total Payments”) would be
subject (in whole or part), to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the cash severance payments under this Agreement
shall first be reduced, and the noncash severance payments hereunder shall
thereafter be reduced, to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax but only if (A) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to (B) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which the Covered Employee would be subject in
respect of such unreduced Total Payments and after taking into account the phase
out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments).

(ii)Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (A) no portion of
the Total Payments the receipt or enjoyment of which the Covered Employee shall
have waived at such time and in such manner as not to constitute a “payment”
within the

 

--------------------------------------------------------------------------------

 

meaning of Section 280G(b) of the Code shall be taken into account; (B) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation; and (C) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. 

3.Equity Award Acceleration. Subject to Section 2(d), if a Change in Control
occurs, and the Successor assumes or replaces the stock options or stock awards
granted under any Benefit Plan then held by the Covered Employee and the Covered
Employee continues to be employed by the Company after the Change in Control,
then all such stock options or stock awards held by the Covered Employee which
are unvested or restricted shall vest and be immediately exercisable in full, or
become unrestricted, as the case may be, upon a termination of employment by the
Company for any reason other than for Cause, death or disability or by the
Covered Employee with Good Reason, in either case, following such Change in
Control and, notwithstanding the provisions of any Benefit Plan, all options
held by the Covered Employee shall remain exercisable until one year after the
Date of Termination of either such termination, but in no event after the
expiration date of any stock option.

4.Indemnification. Following a Change in Control, the Company will indemnify and
advance expenses to the Covered Employee for damages, costs and expenses
(including, without limitation, judgments, fines, penalties, settlements and
reasonable fees and expenses of the Covered Employee’s counsel) (the “Expenses”)
incurred in connection with all matters, events and transactions relating to the
Covered Employee’s service to or status with the Company or any other
corporation, employee benefit plan or other Person for which the Covered
Employee served at the request of the Company to the extent that the Company
would have been required to do so under applicable law, corporate articles,
bylaws or agreements or instruments of any nature with or covering the Covered
Employee, including any indemnification agreement between the Company and the
Covered Employee, as in effect immediately prior to the Change in Control and to
any further extent as may be determined or agreed upon following the Change in
Control.

5.Miscellaneous.

(a)Successors. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Entellus shall seek to have any
Successor, by written agreement, assent to the fulfillment by such Successor of
Entellus’ obligations under this Agreement. A Successor has no rights, authority
or power with respect to this Agreement prior to a Change in Control.

 

--------------------------------------------------------------------------------

 

(b)Binding Agreement. This Agreement inures to the benefit of, and is
enforceable by, the Covered Employee, the Covered Employee’s personal
representatives, executors, administrators, heirs, devisees and legatees. If the
Covered Employee dies while any amount would still be payable to the Covered
Employee under this Agreement if the Covered Employee had continued to live, all
such amounts will be paid in accordance with the terms of this Agreement to the
Covered Employee’s devisee, legatee or other designee or, if there be no such
designee, to the Covered Employee’s estate. 

(c)No Mitigation. The Covered Employee will not be required to mitigate the
amount of any benefits the Company becomes obligated to provide to the Covered
Employee in connection with this Agreement by seeking other employment or
otherwise. The benefits to be provided to the Covered Employee in connection
with this Agreement may not be reduced, offset or subject to recovery by the
Company by any benefits the Covered Employee may receive from other employment
or otherwise.

(d)Taxes. All payments and benefits to be provided to the Covered Employee in
connection with this Agreement may be subject to required withholding of
federal, state and local income, excise and employment-related taxes, pursuant
to any applicable law or regulation.

(e)Notices. For the purposes of this Agreement, notices and all other
communications provided for in, or required under, this Agreement must be in
writing and will be deemed to have been duly given when personally delivered or
when mailed by United States registered or certified mail, return receipt
requested, postage prepaid and addressed to each party’s respective address set
forth on the first page of this Agreement, or to such other address as either
party may have furnished to the other in writing in accordance with these
provisions.

(f)Disputes. Any dispute, controversy or claim arising under or in connection
with Sections 2, 3, or 4 after a Change in Control will be settled exclusively
by binding arbitration administered by the American Arbitration Association in
Minneapolis, Minnesota in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then in effect; provided that the Covered
Employee may seek specific performance of the Covered Employee’s right to
receive benefits until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. If any dispute, controversy or claim for damages arising under or
in connection with Sections 2, 3, or 4 is settled by arbitration, the Company
will pay, or if elected by the Covered Employee, reimburse, all fees, costs and
expenses incurred by the Covered Employee (including reasonable attorneys’ fees)
related to such arbitration unless the arbitrators decide that the Covered
Employee’s claim was frivolous or advanced by the Covered Employee in bad faith.

(g)Related Agreements and Other Arrangements. As of the Effective Date, this
Agreement, including Exhibit A attached hereto, constitutes the entire agreement
of the parties with respect to the subject matter hereof, and no agreements or

 

--------------------------------------------------------------------------------

 

representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement have been made by any party which are not
expressly set forth in this Agreement. To the extent that any provision of any
Other Arrangement limits, qualifies or is inconsistent with any provision of
this Agreement, then for purposes of this Agreement, while such Other
Arrangement remains in force, the provision of this Agreement will control and
such provision of such Other Arrangement will be deemed to have been superseded,
and to be of no force or effect. Nothing in this Agreement prevents or limits
the Covered Employee’s continuing or future participation in any Other
Arrangement for which the Covered Employee may qualify, and nothing in this
Agreement limits or otherwise affects the rights the Covered Employee may have
under any Other Arrangement. 

(h)No Employment or Service Contract. Nothing in this Agreement is intended to
provide the Covered Employee with any right to continue in service with or the
employ of the Company for any period of specific duration or interfere with or
otherwise restrict in any way the Covered Employee’s rights or the rights of the
Company.

(i)Payment; Assignment. Benefits payable under this Agreement will be paid only
from the general assets of the Company. No Person has any right to or interest
in any specific assets of the Company by reason of this Agreement. To the extent
benefits under this Agreement are not paid when due to any individual, he or she
is a general unsecured creditor of the Company with respect to any amounts due.
Benefits payable pursuant to this Agreement and the right to receive future
benefits may not be anticipated, alienated, sold, transferred, assigned,
pledged, encumbered or subject to any charge.

(j)Late Payments. Except as provided under Section 2(d), benefits not paid under
this Agreement when due will accrue interest at the rate of 10% per year, or, if
lesser, the maximum rate permitted under applicable law. Such interest shall be
paid on the 5th day of the month next following the month during which such
interest accrued.

(k)Survival. The respective obligations of, and benefits afforded to, the
Company and the Covered Employee which by their express terms or clear intent
survive termination of the Covered Employee’s employment with the Company or
termination of this Agreement, as the case may be, will survive termination of
the Covered Employee’s employment with the Company or termination of this
Agreement, as the case may be, and will remain in full force and effect
according to their terms.

(l)Amendments; Waivers. No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is agreed to in a
writing signed by the Covered Employee and a duly authorized officer of the
Company. No waiver by any party to this Agreement at any time of any breach by
another party to this Agreement, or of compliance with any condition or
provision of this Agreement to be performed by such party, will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

(m)Section 409A.

 

--------------------------------------------------------------------------------

 

(i)To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretative guidance issued thereunder, including without limitation any such
regulations or other such guidance that may be issued after the Effective Date
(collectively, “Section 409A”).  Notwithstanding any provision of this Agreement
to the contrary, in the event that following the Effective Date, the Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A, the Company may adopt such amendments to this Agreement
or adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions that the Company
determines are necessary or appropriate to preserve the intended tax treatment
of the compensation and benefits payable hereunder, including without limitation
actions intended to (A) exempt the compensation and benefits payable under this
Agreement from Section 409A, and/or (B) comply with the requirements of Section
409A, provided, that this Section 5(m) does not, and shall not be construed so
as to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions.  In no
event shall the Company, its affiliates or any of their respective officers,
directors or advisors be liable for any taxes, interest or penalties imposed
under Section 409A or any corresponding provision of state or local law. 

(ii)Any right to a series of installment payments pursuant to this Agreement is
to be treated as a right to a series of separate payments.

(iii)To the extent that any payments or reimbursements provided to the Covered
Employee under this Agreement are deemed to constitute compensation to which
Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such amounts shall
be paid or reimbursed to the Covered Employee reasonably promptly, but not later
than December 31st of the year following the year in which the expense was
incurred.  The amount of any such payments eligible for reimbursement in one
year shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and the Covered Employee’s right to
such payments or reimbursement shall not be subject to liquidation or exchange
for any other benefit.

(n)Governing Law. This Agreement and the legal relations among the parties as to
all matters will be governed by the laws of the State of Minnesota (without
regard to the conflict of laws principles of any jurisdiction).

(o)Interpretation. The invalidity or unenforceability of all or any part of any
provision of this Agreement will not affect the validity or enforceability of
the remainder of such provision or of any other provision of this Agreement,
which will remain in full force and effect.

 

--------------------------------------------------------------------------------

 

(p)Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed to be an original, but all of which together will
constitute one and the same instrument. 

6.Definitions. For purposes of the Agreement, the following terms will have the
meaning set forth below unless the context clearly requires otherwise.

(a)“Affiliate” means as to any entity, any Person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the first entity

(b)“Base Pay” means the Covered Employee’s annual base salary from the Company
at the rate in effect immediately prior to a Change in Control or at the time
Notice of Termination is given, whichever is greater. Base Pay includes only
regular cash salary and is determined before any reduction for deferrals
pursuant to any nonqualified deferred compensation plan or arrangement,
qualified cash or deferred arrangement or cafeteria plan.

(c)“Benefit Plan” means any

(i)employee benefit plan as defined in Section 3(3) of ERISA;

(ii)cafeteria plan described in Code Section 125;

(iii)plan, policy or practice providing for paid vacation, other paid time off
or short-or long-term profit sharing, bonus or incentive payments or
perquisites; or

(iv)stock option, stock purchase, restricted stock, restricted stock unit,
phantom stock, stock appreciation right or other equity-based compensation plan
with respect to the securities of any Affiliate that is sponsored, maintained or
contributed to by the Company for the benefit of employees (and/or their
families and dependents) generally or the Covered Employee in particular (and/or
the Covered Employee’s family and dependents).

(d)“Board” means the board of directors of the Company duly qualified and acting
at the time in question. On and after the date of a Change in Control, any duty
of the Board in connection with this Agreement is nondelegable and any attempt
by the Board to delegate any such duty is ineffective.

(e)“Cause” means:

(i)the Covered Employee’s gross misconduct that is materially and demonstrably
injurious to the Company;

(ii)the Covered Employee’s willful and continued failure to perform
substantially the Covered Employee’s duties with the Company (other than any
such failure (A) resulting from the Covered Employee’s death or incapacity due
to

 

--------------------------------------------------------------------------------

 

bodily injury or physical or mental illness or (B) relating to changes in the
Covered Employee’s duties after a Change in Control that constitute Good Reason)
after a written demand for substantial performance is delivered to the Covered
Employee by the chair of the Board which specifically identifies the manner in
which the Covered Employee has not substantially performed the Covered
Employee’s duties and provides for a reasonable period of time within which the
Covered Employee may take corrective actions; or 

(iii)the Covered Employee’s conviction (including a plea of nolo contendere) of
willfully engaging in illegal conduct constituting a felony or gross misdemeanor
under federal or state law which is materially and demonstrably injurious to the
Company or which impairs the Covered Employee’s ability to perform substantially
the Covered Employee’s duties for the Company.

An act or failure to act will be considered “gross or willful” for this purpose
only if done, or omitted to be done, by the Covered Employee in bad faith and
without reasonable belief that it was in, or not opposed to, the best interests
of the Company. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board (or a committee thereof) or based upon
the advice of counsel for the Company will be conclusively presumed to be done,
or omitted to be done, by the Covered Employee in good faith and in the best
interests of the Company.

(f)“Change in Control” shall have the meaning set forth in the Company’s 2015
Incentive Award Plan, as amended from time to time.

(g)“Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, (including, when the context requires, all regulations, rulings
and authoritative interpretations issued thereunder).

(h)“Continuation Period” is the period beginning on the Covered Employee’s Date
of Termination and ending on (i) the last day of the 6th month that begins after
the Covered Employee’s Date of Termination or, if earlier, (ii) the date after
the Covered Employee’s Date of Termination on which the Covered Employee first
becomes eligible to participate as an employee in a plan of another employer
providing group health and dental benefits to the Covered Employee and the
Covered Employee’s eligible family members and dependents, which plan does not
contain any exclusion or limitation with respect to any pre-existing condition
of the Covered Employee or any eligible family member or dependent who would
otherwise be covered under the Company’s plan but for this clause (ii).

(i)“Control Group” means any Person with whom the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code

(j)“Date of Termination” following a Change in Control (or prior to a Change in
Control if the Covered Employee’s termination was directly or indirectly related
to or as a result of the Change in Control) means:

 

--------------------------------------------------------------------------------

 

(i)if the Covered Employee’s employment is to be terminated by the Covered
Employee, the date specified in the Notice of Termination which in no event may
be a date more than 45 days after the date on which Notice of Termination is
given unless the Company agrees in writing to a later date; 

(ii)if the Covered Employee’s employment is to be terminated by the Company for
Cause, the date specified in the Notice of Termination; or

(iii)if the Covered Employee’s employment is terminated by reason of the Covered
Employee’s death, the date of the Covered Employee’s death; or

(iv)if the Covered Employee’s employment is to be terminated by the Company for
any reason other than Cause or the Covered Employee’s death, the date specified
in the Notice of Termination, which in no event may be a date earlier than 15
days after the date on which a Notice of Termination is given, unless the
Covered Employee expressly agrees in writing to an earlier date.

In all cases, the Covered Employee’s Date of Termination must be consistent with
the Covered Employee’s Termination of Employment.

(k)“ERISA” means the Employee Retirement Income Security Act of 1974, as it may
be amended from time to time.

(l)“Exchange Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time.

(m)“Good Reason” means:

(i)a change in the Covered Employee’s, status, authority, duties or
responsibilities as an employee of the Company as in effect immediately prior to
the Change in Control which is material and adverse) but recognizing the Covered
Employee may be employed by a subsidiary or division of a larger, more diverse
entity;

(ii)a material reduction by the Company in the Covered Employee’s Base Pay, or a
material adverse change in the form or timing of the payment thereof;

(iii)following a Change in Control, the failure by the Company to cover the
Covered Employee under Benefit Plans that, in the aggregate, provide
substantially similar benefits to the Covered Employee and/or the Covered
Employee’s family and dependents at a substantially similar total cost to the
Covered Employee (e.g., premiums, deductibles, co-pays, out of pocket maximums,
required contributions and the like) relative to the benefits and total costs
under the Benefit Plans in which the Covered Employee (and/or the Covered
Employee’s family or dependents) were participating at any time during the
90-day period immediately preceding the Change in Control;

 

--------------------------------------------------------------------------------

 

(iv)the Company requiring the Covered Employee to be based at any office or
location that is more than thirty-five (35) miles further from the Covered
Employee’s office or location thereof immediately preceding a Change in Control,
except for required travel on the Company’s business, and, following a Change in
Control, then only to the extent substantially consistent with the business
travel obligations which the Covered Employee undertook on behalf of the Company
during the 90-day period immediately preceding the Change in Control (without
regard to travel related to or in anticipation of the Change in Control); 

(v)the failure by Entellus to obtain from any Successor the assent to this
Agreement contemplated by Section 5(a) of the Agreement; or

(vi)any purported termination by the Company of the Covered Employee’s
employment that is not properly effected pursuant to a Notice of Termination and
pursuant to any other requirements of this Agreement, and, for purposes of this
Agreement, no such purported termination will be effective.

Notwithstanding the foregoing, the Covered Employee shall not be deemed to have
resigned for Good Reason unless the Covered Employee gives written notice to the
Company of an event or change constituting Good Reason, and his or her intent to
terminate employment with the Company for Good Reason, within 90 days after the
date of the occurrence of any event or change that the Covered Employee knows or
should reasonably have known to constitute Good Reason. If the Company remedies
any event or change described in subsections (i) through (vi) within 30 days of
such notice from the Covered Employee, such event or change shall not constitute
Good Reason. The Covered Employee’s continued employment does not constitute
consent to, or waiver of any rights arising in connection with, any
circumstances constituting Good Reason. The Covered Employee’s termination of
employment for Good Reason as defined above will constitute Good Reason for all
purposes of the Agreement notwithstanding that the Covered Employee may also
thereby be deemed to have retired under any applicable benefit plan, policy or
practice of the Company.

(n)“Notice of Termination” means a written notice given on or after the date of
a Change in Control (unless the Covered Employee’s termination before the date
of the Change in Control was either a condition of the Change in Control or was
at the request or insistence of any Person related to the Change in Control in
which case the written notice may be given before the date of the Change in
Control) which indicates the specific termination provision in the Agreement
pursuant to which the notice is given. Any purported termination by the Company
or by the Covered Employee on or after the date of a Change in Control (or
before the date of a Change in Control if the Covered Employee’s termination was
either a condition of the Change in Control or was at the request or insistence
of any Person related to the Change in Control) must be communicated by written
Notice of Termination to be effective; provided, however, that the Covered
Employee’s failure to provide Notice of Termination will not limit any of the
Covered Employee’s rights under the Agreement except to the extent the Company
demonstrates that it suffered material actual damages by reason of such failure.

 

--------------------------------------------------------------------------------

 

(o)“Other Arrangement” is any Benefit Plan or other plan, policy or practice of
the Company or any other agreement between the Covered Employee and the Company,
other than this Agreement. 

(p)“Person” means any individual, corporation, partnership, group, association
or other person, as such term is used in Section 13(d) or Section 14(d) of the
Exchange Act, other than Entellus, any Affiliate or any Benefit Plans sponsored
by the Company or an Affiliate.

(q)“Specified Employee” means a “specified employee” within the meaning of
Section 409A of the Code.

(r)“Successor” means any Person that succeeds to, or has the practical ability
to control (either immediately or solely with the passage of time), the business
of Entellus directly, by merger, consolidation or other form of business
combination, or indirectly, by purchase of Entellus’ outstanding securities
ordinarily having the right to vote at the election of directors or all or
substantially all of its assets or otherwise, including any Affiliate of the
Successor.

(s)“Termination of Employment” means a termination of Covered Employee’s
employment relationship with the Company and all Affiliates within the Control
Group or such other change in the Covered Employee’s employment relationship
with the Company and all Affiliates within the Control Group that would be
considered a “separation from service” under Section 409A of the Code. The
Covered Employee’s employment relationship will be treated as remaining intact
while the Covered Employee is on a military leave, a sick leave or other bona
fide leave of absence (pursuant to which there is a reasonable expectation that
the Covered Employee will return to perform services for the Company or an
Affiliate within the Control Group) but only if the period of such leave does
not exceed six (6) months, or if longer, so long as the Covered Employee retains
a right to reemployment by the Company or an Affiliate under applicable statute
or by contract, provided, however, where the Covered Employee’s leave is due to
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months and such impairment causes the Covered Employee to be unable
to perform the duties of his or her position of employment or any substantially
similar position of employment, a twenty-nine (29) month period of absence may
be substituted for such six (6) month period of absence. In all cases, the
Covered Employee’s Termination of Employment must constitute a “separation from
service” under Section 409A of the Code and any “separation from service” under
Section 409A of the Code shall be treated as a Termination of Employment.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Entellus and the Covered Employee have executed this
Agreement effective as of the date first above written.

 

ENTELLUS MEDICAL, INC.

COVERED EMPLOYEE

By:/s/ Robert S. White

Name:  Robert S. White

Title:  President and Chief Executive Officer

/s/ Jeff Kogl

Name: Jeff Kogl

Title: Vice President of Business Development and Strategy  

 

 

 

By:/s/ Thomas E. Griffin

Name:  Thomas E. Griffin

Title:  Chief Financial Officer

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

RELEASE

I.

Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Technical legal words are not needed to describe
what I mean. Specific terms I use in this Release have the following meanings:

 

A.

“I,” “me,” “my” and “Employee” include both me, ____________________, and anyone
who has or obtains any legal rights or claims through me.

 

B.

“Employer,” as used in this Release, shall at all times mean Entellus Medical,
Inc., a Delaware corporation, and its parent and any related corporations,
subsidiaries, affiliates, successors, predecessors, assigns, and present or
former stockholders, officers, directors, agents, employees, or attorneys,
whether in their individual or official capacities (collectively “Employer”).

 

C.

“Claims” mean any and all of the actual or potential claims of any kind
whatsoever I may have had, or currently may have, against Employer, regardless
of whether I now know about those claims, that are in any way related to my
employment with Employer or the termination of that employment. Such claims
include, but are not limited to, any claims for: invasion of privacy; breach of
written or oral, express or implied, contract; fraud or misrepresentation;
violation of the Age Discrimination in Employment Act of 1967 (“ADEA’’), 29
U.S.C. § 626, as amended, the Older Workers Benefit Protection Act of 1990
(“OWBPA”), 29 U.S.C. 626(f), Title VII of the Civil Rights Act of 1964 (“Title
VII”), 42 U.S.C. § 2000e, et seq., the Americans with Disabilities Act (“ADA”),
29 U.S.C. § 2101, et seq., the Family and Medical Leave Act (“FMLA”), 29 U.S.C.
§ 2601 et seq., the Employee Retirement Income Security Act of 1978 (“ERISA”),
as amended, 29 U.S.C. §§ 1001, et seq., Equal Pay Act (“EPA”), 29 U.S.C. §
206(d), the Worker Adjustment and Retraining Notification Act (“WARN”), 29
U.S.C. § 2101 et seq., the Minnesota Human Rights Act, Minn. Stat. § 363A.01, et
seq., Minnesota Statutes§ 181 et seq. or any other state human rights or fair
employment practices act, and any other federal, state, local or foreign
statute, law, rule, regulation, ordinance, or order. Such claims also include,
but are not limited to: claims for violation of any civil rights laws based on
protected class status; claims for assault, battery, defamation, intentional or
negligent infliction of emotional distress, breach of the covenant of good faith
and fair dealing, promissory estoppel, negligence, negligent hiring, retention
or supervision, retaliation, constructive discharge, violation of whistleblower
protection laws, unjust enrichment, violation of public policy, and all other
claims for unlawful employment practices, and all other common law or statutory
claims.

II.

Agreement to Release My Claims. Except as stated in Section IV of this Release,
I agree to release all my Claims. I may, but am not required to, withdraw or
dismiss, or attempt to withdraw or dismiss, any charges that I may have pending
against the Employer with the EEOC or other civil rights enforcement agency. In
exchange for my agreement to

 

--------------------------------------------------------------------------------

 

release my Claims, I am receiving satisfactory consideration (severance) from
Employer to which I am not otherwise entitled by law or contract. The
consideration I am receiving is a full and fair payment for the release of all
my Claims. 

III.

Older Workers Benefit Protection Act. I understand and have been advised that
the above release of My Claims is subject to the terms of the Older Workers
Benefit Protection Act (“OWBPA”). The OWBPA provides that an individual cannot
waive a right or claim under the Age Discrimination in Employment Act (“ADEA’’)
unless the waiver is knowing and voluntary. I have been advised of this law, and
I agree that I am signing this Release voluntarily, and with full knowledge of
its consequences. I understand that the Employer is giving me twenty-one (21)
days from the date I received a copy of this Release to decide whether I want to
sign it. I acknowledge that I have been advised to use this time to consult with
an attorney about the effect of this Release. If I sign this Release before the
end of the twenty-one (21) day period it will be my personal, voluntary decision
to do so, and will be done with full knowledge of my legal rights.

IV.

Exclusions from Release.

 

A.

The term “Claims” does not include my rights, if any, to claim the following:
unemployment insurance benefits; workers compensation benefits; claims for my
vested post-termination benefits under any 401(k) or other qualified or
non­qualified retirement benefit plan or deferred compensation plan; my rights
to group medical or group dental insurance coverage pursuant to section 4980B of
the Internal Revenue Code of 1986, as amended (“COBRA”); my rights to severance
benefits under the Agreement to which this Release is attached and any other
rights I may have under Exhibit A thereto; my rights to enforce the terms of
this Release; or my rights to assert claims that are based on events occurring
after this Release is signed.

 

B.

Nothing in this Release interferes with my right to file or maintain a charge
with the Equal Employment Opportunity Commission (“EEOC”) or other local civil
rights enforcement agency, or participate in any manner in an EEOC or other such
agency investigation or proceeding. I, however, understand that I am waiving my
right to recover individual relief including, but not limited to, back pay,
front pay, reinstatement, attorneys’ fees, and/or punitive damages, in any
administrative or legal action whether brought by the EEOC or other civil rights
enforcement agency, me, or any other party, arising from my termination of
employment.

 

C.

Nothing in this Release interferes with my right to challenge the knowing and
voluntary nature of this Release under the ADEA and/or OWBPA.

 

D.

I agree that the Employer reserves any and all defenses which it has or might
have against any claims brought by me. This includes, but is not limited to, the
Employer’s right to seek available costs and attorneys’ fees as allowed by
applicable statutory law or contract, and, solely with respect to any Claims
waived by me under this Release, to have any monetary award granted to me, if
any, reduced by the amount of money that I received in consideration for this
Release.

 

--------------------------------------------------------------------------------

 

V.

Right to Rescind and/or Revoke. I understand that insofar as this Release
relates to my rights under the Age Discrimination in Employment Act (“ADEA’’),
it shall not become effective or enforceable until seven (7) days after I sign
it. I also have the right to revoke this Release insofar as it extends to
potential claims under the ADEA by written notice to Employer within seven (7)
calendar days following my signing this Release, and within fifteen (15)
calendar days as to waiver of claims under the Minnesota Human Rights Act. Any
such revocation must be in writing and hand-delivered to Employer or, if sent by
mail, postmarked within the applicable time period, sent by certified mail,
return receipt requested, and addressed as follows: 

 

A.

post-marked within the applicable seven (7) or fifteen (15) day revocation
period;

 

B.

properly addressed to:

President
Entellus Medical, Inc.
3600 Holly Lane North, Suite 40
Plymouth, Minnesota 55447

 

C.

sent by certified mail, return receipt requested.

I understand that the payment I am receiving for settling and releasing my
Claims is contingent upon my agreement to be bound by the terms of this Release.
Accordingly, if I decide to rescind or revoke this Release, I understand that I
am not entitled to the severance benefits set forth in the Agreement to which
this Release is attached. I further understand that if I rescind or revoke my
release of any Claim, I must immediately return to Employer any consideration
that I have received under the Agreement in consideration of this Release. Any
rescission or revocation of this Release will be effective as to all Claims and
not simply to any Claims under the ADEA or the Minnesota Human Rights Act.

VI.

I Understand the Terms of this Release. I have had the opportunity to read this
Release carefully and understand all its terms. I have had the opportunity to
review this Release with my own attorney. In agreeing to sign this Release, I
have not relied on any statements or explanations made by Employer or their
attorneys. I understand and agree that this Release and the Agreement to which
it is attached contain all the agreements between Employer and me. We have no
other written or oral agreements.

Dated:  

 

Print Name:  

 

 